DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Pub. No. CN 103808648A; hereafter Han).
 	Regarding claim 1, Han discloses a high-flux sensor suitable for corrosion big data monitoring, wherein the high-flux sensor includes: a first metal sheet and a second metal sheet, which are laminated (see Han Fig. 4, items 4 and 7); an insulating layer disposed between the first metal sheet and the second metal sheet (see Han Fig. 4, item 8), the first metal sheet, the second metal sheet and the insulating layer 

Regarding claim 5, Han discloses the high-flux sensor according to claim 1, wherein a thickness of the insulating layer is in a range of 0.1mm-2mm (the insulating layer is disclosed as 0.5mm thick).  

  	Regarding claim 6, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet, the second metal sheet, and the insulation layer of the test piece group are fixed by rivets or screws (see Han Fig. 1, item 5). 

Regarding claim 7, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet the second metal sheet, and the insulation layer of the test piece group are fixed by an adhesive (see Han paragraph [0013] which discloses that the device can be sealed with epoxy resin which can be construed as an adhesive).  
 	
Regarding claim 8, Han discloses the high-flux sensor according to claim 1, wherein the working hole is a through-hole penetrating the first metal sheet, the second metal sheet and the insulation layer with a diameter not less than 1mm (see Han paragraph [0027] which discloses that the holes are 4mm in diameter).  

Regarding claim 10, Han discloses the high-flux sensor according to claim 1, wherein a cross section and upper and lower surfaces of the test piece group are all sealed with a resin or glue, except that the working hole and a sidewall in the working hole are exposed (see Han paragraph [0013] which discloses that the device can be sealed with epoxy resin which can be construed as an adhesive).  

 	Regarding claim 11, Han discloses a high-flux sensor device suitable for corrosion big data monitoring, comprising a plurality of sets of the high-flux sensors according to claim 1 (see Han Fig. 1, which shows 3 sensors), wherein the first metal sheets and the second metal sheets are alternately laminated, and the insulating layer is provided between each group of the first metal sheet and the second metal sheet, and the test piece group is formed by laminating (see Han Fig. 5, items 4, 7, and 8, each device individually has laminated alternating first sheet and second sheet portions).  

Regarding claim 12, Han discloses a method of manufacturing the high-flux sensor according to claim 1, wherein the method comprises: laminating the first metal sheet and the second metal sheet; placing the insulating layer between the first metal sheet and the second metal sheet to form the test piece group (see Han Fig. 5, items 4, 7, and 8); drilling a through hole in the test piece group (see Han Figs. 1 and 5, see holes in device); electrically connecting all the first metal sheet  in the test piece group in parallel to a low-resistivity wire, and electrically connecting all the second metal sheet  in the test piece group in parallel to another low-resistivity wire (see Han Fig. 5, wires 9, since no particular definition for what “low” means has been provided, any resistivity low enough to conduct the disclosed signal is reasonably construed as low resistivity.).  

Regarding claim 13, Han discloses the method according to claim 12, wherein the cross section and the upper and lower surfaces of the test piece group are sealed with a resin or glue capable of curing, except for the working hole and the sidewall inside working hole (see Han paragraph [0013] which discloses that the device can be sealed with epoxy resin).
  

  
 	Regarding claim 15, Han discloses the method according to claim 14, wherein the cross section and the upper and lower surfaces of the test piece group are sealed with a resin or glue capable of curing, except for the working hole and the sidewall inside working hole (see Han paragraph [0013] which discloses that the device can be sealed with epoxy resin).

Claim(s) 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Pub. No. CN 203025146; hereafter Li).
Regarding claim 1, Li discloses a high-flux sensor suitable for corrosion big data monitoring, wherein the high-flux sensor includes: a first metal sheet and a second metal sheet, which are laminated (see Li Fig. 1, items 3, which are both top and bottom electrodes); an insulating layer disposed between the first metal sheet and the second metal sheet (see Li Fig. 1, item 2), the first metal sheet, the second metal sheet and the insulating layer forming a test piece group; and a working hole formed in the test piece group (see Li Fig. 2, holes in testing device).  


Regarding claim 5, Li discloses the high-flux sensor according to claim 1, wherein a thickness of the insulating layer is in a range of 0.1mm-2mm (the insulating layer is disclosed as 1.5mm thick).

Regarding claim 8, Li discloses the high-flux sensor according to claim 1, wherein the working hole is a through-hole penetrating the first metal sheet, the second metal sheet and the insulation layer with a diameter not less than 1mm (see Li paragraph [0021] which discloses that the holes are 2mm in diameter).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han.
	Regarding claim 2, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet and the second metal sheet are electrodes (see Han Fig. 5, items 4 and 7), Han does not disclose the potential difference between, and therefore does not specifically state that the potential difference of the first metal sheet and the second metal sheet is not less than 50 mV.  
 	One having ordinary skill in the art at the time the invention was filed would have recognized that the device needed a potential difference large enough to generate a detectable signal, and yet not so large as to cause arcing or saturate the detector. Therefore, through routine experimentation, one having ordinary skill in the art would have been able to arrive at a desirable potential difference which effectively enables the desired sensor readings.

	Regarding claim 3, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet comprises Zn, Al, Mg, or carbon steel and the second metal sheet comprises Cu, Ni, Ti, or stainless steel (see Han paragraph [0013] which discloses that the electrodes can be Fe/Cu or Fe/Zn).
	Han does not specifically disclose that one electrode can be Fe/Zn, while the second can be Fe/Cu.
	However, given that there are a set number of possible solutions (either the electrodes are both Fe/Zn, both Fe/Cu, or mixed) each which would yield expected results and have a reasonable expectation of success, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to try the Fe/Zn and Fe/Cu electrode combination called for in claim 3.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jeffries (U.S. Patent No. 3,936,737; hereafter Jeffries).
Regarding claim 9, Han discloses the high-flux sensor according to claim 1, further comprising wires connected to the first metal sheet and the second metal sheet, respectively (see Han Fig. 4, item 9), but does not specifically disclose that the wires are copper wires or silver wires.
Jeffries discloses that it was known to use copper wire in a corrosion monitoring device (see Jeffries Fig. 4, items 52a and 52b).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Han with copper wires like those disclosed in Jeffries in order to obtain the well-known high-conductivity and high ductility properties of copper wire.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	12/7/2021